DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that neither a human mind nor a person is not capable of performing operations based on instructions stored in a memory, and as such, the current claims (including example claim 1) do not recite a mental process (Amendment, pg. 10, sec. II). 
Examiner respectfully disagrees because save for the recitation of a system and a memory, the claims recite generating a context stack of data (i.e. an evaluation of data to generate a collection/stack), receiving machine readable data of an utterance (a data gathering step of observing data), identifying an intent of the utterance and matching the intent of the utterance to information in the stack (i.e. an evaluation of data step), modifying the contest adding the utterance to the context stack (i.e. an evaluation involving storage of data), identifying missing elements within the context stack (i.e. an evaluation of data step) and generating a request including elements from the utterance and the missing element (i.e. a judgements step). The observation, evaluation and judgment steps identified for the claim correspond to the mental processes category of abstract ideas, where the where the additional generic computer elements (system, Alice.
 Applicant also argues that the steps recited in the claims including the claimed context stack, are data structures generated by a special purpose natural language processing system/processor without possibility for manual implementation and that the claims recite specific operation with respect to the data structures and as such, the claims do not qualify as mental processes (Amendment, sec. II, pg. 10, third para. – pg. 12, first para.).
Examiner respectfully disagrees as there is no evidence provided to support the use of a “special purpose natural language processing system/processor”. Applicant’s original specification (fig. 1; para. [0023]-[0024]) describes the use of generic processor 4 in executing the claimed invention. Furthermore, as described above, the use of a generic processor in performing language corresponding to an abstract idea does not make the language less abstract as the Alice decision sought to prevent merely tying an abstract idea to a generic computer. 
Applicant further argues that the limitations recited in the claims like Court case Enfish, seek to allow a computer to recognize and respond to input in the form of natural language as well as in configuring computer memory in specific structures to enable searching and retrieval of such memory using a natural language processor and in generating of responses, and as such, provide and improvement to the functioning of the computer (Amendment, pg. 12, second para. – pg. 13, first para.).
Enfish that provides evidence of achieved benefits over conventional database in providing improvements to the technology via self-referential tables that function differently than conventional database structures, the instant claims merely recognize and respond to input in a storage and retrieval manner while also storing new input received and do not provide evidence as to how the generic computer (see Applicant’s fig. 1 and original specification para. [0023]-[0024]) implementing the claimed steps is improved, where the recited limitations correspond to storage of data and adding to stored data.
Applicant further argues that similar to PTAB case Ex Parte Hannun, the instant claims provide a practical application that cannot be performed mentally by the provision of limitation “generating a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, wherein the entity list of each context entry includes a set of entities associated with the root intent element, and wherein the dialogue stack of each context entry in the set of context entries includes data representative of at least one user utterance and at least one system utterance...” (Amendment, pg. 13, third para. – pg. 14, second para.).
 Examiner respectfully disagrees as unlike Ex Parte Hannun where the claims include the use of a trained neural network achieving higher performance as well as generating a jitter set of audio files in addition to spectrogram frames, the instant claims merely recognize and respond to input in a storage and retrieval manner while also storing new input received and do not correspond to a specific implementation. The claimed context stack, root intent element, entity list element, and dialogue stack 
Applicant again argues (like in previous arguments) that the Office action improperly fails to analyze the subject matter in the dependent claims and as such argues that the claims are patent eligible (Amendment, pg. 14, second para.). Examiner respectfully disagrees as the rejection, considers the dependent claims 2-9, 11-17, 19 and 20 where the rejection further states that the dependent claims do not add significantly more that the abstract idea and are similarly rejected (see Office Action,  8/24/21, pg. 7-9), corresponding to a proper consideration of the dependent claims, and contrary to Applicant’s assertion that the claims were improperly not considered.
                                         Response to Amendment
             The prior 35 U.S.C. 102 rejection of Claims 10-20 is hereby withdrawn in light of amendments to the claims.
             The prior 35 U.S.C. 112 rejection of the claims is hereby withdrawn. Applicant describes on the record that paragraphs [0062]-[0064] and [0071]-[0073] showing triplet elements UU (para. [0071]) and dialog frames 212a-212d (i.e., representations of the user and system utterances) correspond to the claimed sequentially stored user and system utterances (see Arguments., 11/24/21, pg. 14-15, Sec. III).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of input/natural language processing without significantly more. The claims 1, 10 and 18 recite mental processes of observing and evaluating speech input to determine a request and involve steps achievable by a human using a pen and paper to generate/accumulate a stack/collection of textual context entries associated with received speech (i.e. an evaluation of data to generate a collection/stack), receiving machine readable data of an utterance (a data gathering step of observing data), identifying an intent of the utterance and matching the intent of the utterance to information in the stack (i.e. an evaluation of data step), modifying the contest adding the utterance to the context stack (i.e. an evaluation involving storage of claims 2-9, 11-17, 19 and 20 also recite mental processes and do not add significantly more that the abstract idea and are similarly rejected.
              Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658